Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Final Rejection is in response to the amendment filed 10/07/2021.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s assertions and amendments. 
Regarding Applicant’s assertion of “MPEP 2106.04(a)(2)(II)(C) explains that "managing personal behavior or relationships or interactions between people" is directed to "social activities, teaching, and following rules or instructions," citing examples such as voting, rules for a game, user-provided filtering rules, and instructions for hedging a risk. However, none of the limitations of the present claims bear any similarity to any of these examples,” Examiner respectfully disagrees. Examiner respectfully asserts that the enumerated listing is not a closed listing of abstract ideas, and merely provides a number of examples. Examiner is not bound to this list as a closed grouping such that any claim rejected as being directed to "managing personal behavior or interactions between individuals" must be directed to an abstract idea found in the list of examples. Therefore, Examiner maintains the present claims are directed to “managing interactions between individuals.” 
Regarding Applicant’s assertion of “Thus, Applicant maintains that it is unclear how the claimed invention recites organizing human activity because the claims do not include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. As such, the claims do not recite method of organizing human activity,” Examiner respectfully disagrees. The present claims are producing a subset of participants to perform a task, based on profiling social interactions, which constitutes “Certain Methods of Organizing Human Activity.”
Regarding Applicant’s assertion of “Here, the Office Action appears to only evaluate the claim limitations that it identifies as "additional elements" without considering how those limitations interact 
Regarding Applicant’s assertion of “Applicant respectfully submits that these limitations are similar to those at issue in McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (citing Alice Corp. v. CLSBank Int'l, 573 U.S. 208, 216 (2014)). Like in McRO, claim 1 recites limitations to perform a distinct process that is carried out in a different way than prior methods to improve the technology,” Examiner respectfully disagrees. 
Regarding Applicant’s assertion of “Applicant respectfully submits that the steps of claim 1 discussed above, when considered as a whole, provide for "assessing the suitability of one or more participants...based on the cadence and intensity of participants' social interactions." (Specification, para. 0024). As such, claim 1 recites limitations that are indicative of integration into a practical application at least because claim 1 recites limitations that improve the technological field of project planning tools,” Examiner respectfully disagrees. Examiner respectfully asserts that the present claims do not provide an improvement to any technology or technical field. The additional elements of the claim, such as the NLP and tools, are not sufficient to improve the field of “project planning tools.” This finding is supported by the fact that the specification describes the implementation of the tool as:
“A data processing system, such as server 104 or 106, or client 110, 112, or 114 may contain data and may have software applications or software tools executing thereon.” [0040]
“Tool 107 is a Project planning and management application with which application 105 interacts as described herein.” [0050]
There are no particular details within the specification to support Applicant’s assertions that the present claims provide an improvement to software tools. As can be seen above in the cited portions of 
Regarding Applicant’s assertion of “Step 2A-prong 2 apply equally to the extent that the arguments also establish that claim 1 recites limitations indicative of improvements to the technological field of project planning tools that amount to "significantly more" under Step 2B,” Examiner respectfully disagrees. Examiner respectfully disagrees with Applicant’s assertions. The additional elements, when considered individually and in combination, do not contain anything significantly more than the judicial exception.
Therefore, the present claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 14-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-5, and 7-11 are directed to a method, claims 14-19 are directed to a computer usable program product, and claim 20 is directed to a system. Examiner notes the special definition of the “computer readable storage device” in paragraph [0083] as “not to be construed as being transitory signals.” Therefore, claims 1-5, 7-11, and 14-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, and 20 are directed to assigning a user to a given task, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” Regarding claim 1, the limitations of “constructing a prediction model such that the prediction model outputs a prediction of a probability of success for the task selected from the project plan, the task being a specific type of the historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and the evidence comprising a first cadence metric value and a first intensity metric value; adjusting, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric value, wherein iterations of the iterative process use respective different cadence metric values and respective different intensity metric values until reaching the final cadence metric value and the final intensity metric value, wherein the iterations collectively cause the first posterior and the first prior of the prediction model to converge at a final posterior and a final prior that are within a tolerance value associated with an optimal probability of success for the task; wherein the iterative process comprises determining that the final cadence metric value and the final intensity metric value result in the optimal probability of success of the specific type of the task; Page 2 of 24defining a cadence tolerance relative to the final cadence metric value and an intensity tolerance relative to the final intensity metric value;  profiling the set of participants using the historical participation data retrieved from the repository of historical data, the profiling including parsing social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions, the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants and based at least in part on originality of text of social interactions of respective participants; selecting, from the set of participants, a subset of participants each having a respective cadence profile value within the cadence tolerance of the final cadence metric value and a respective intensity profile value within the intensity tolerance of the final intensity metric value; …that a first identified participant in the subset of participants is pre-allocated to a different task; removing, responsive to identifying that the first identified participant is pre-allocated to a different task, the first identified participant from the subset of participants; identifying a selected participant for performing the task from the subset of participants based on comparisons of: the final cadence metric value with a cadence profile 
Similarly, regarding claim 14, the limitations of “program instructions to construct a prediction model such that the prediction model outputs a prediction of a probability of success for the task selected from the project plan, the task being a specific type of task, wherein the constructing comprises and using a Bayesian inference to compute: a first prior using the historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and the evidence comprising a first cadence metric value and a first intensity metric value; program instructions to adjust, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric value, wherein iterations of the iterative process use respective different cadence metric values and respective different intensity metric values until reaching the final cadence metric value and the final intensity metric value, wherein the iterations collectively cause the first posterior and the first prior of the prediction model to converge at a final posterior and a final prior that are within a tolerance value associated with an optimal probability of success for the task; wherein the iterative process comprises program instructions to determine that the final cadence metric value and the final intensity metric value result in the optimal probability of success of the specific type of the task; program instructions to define a cadence tolerance relative to the final cadence metric value and an intensity tolerance relative to the final intensity metric value;  Page 6 of 24program instructions to profile a set of participants using historical participation data, the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants and based at least in part on originality of text of social interactions of 
Similarly, regarding claim 20, the limitations of “program instructions to construct a prediction model such that the prediction model outputs a prediction of a probability of success for the task selected from the project plan, the task being a specific type of task, wherein the constructing comprises using a Bayesian inference to compute: a first prior using the historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and the evidence comprising a first cadence metric value and a first intensity metric value; program instructions to adjust, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric value, wherein iterations of the iterative process use respective different cadence metric values and respective different intensity metric values until reaching the final cadence metric value and the final intensity metric value, wherein the iterations collectively cause the first posterior and the first prior of the prediction model to converge at a final 
Dependent claims 2-5, 7-11, and 15-17 further narrow the abstract idea identified in the independent claim.
Dependent claims 18 and 19 will be evaluated under Prong 2.
Step 2A, Prong 2: The independent claims do not integrate the judicial exception into a practical application. In particular, the additional elements of claims 1, 14, and 20, when considered both individually and in combination, amount to anything significantly more than the judicial exception. Claim 1 is directed to a “computer implemented” method executed by “a processor in a data processing system” in the preamble of the claim that performs the steps of the abstract idea. Claims 14 and 20 are directed to “program instructions” for performing the steps of the abstract idea. The additional elements of claim 14, such as the computer program product and computer-readable storage device, and the additional elements of claim 20, such as the processor, memory, and computer readable storage device, are not sufficient to prove integration into a practical application because these components generally link the use of the judicial exception to a particular technological environment. The independent claims are directed to mere instructions to implement an abstract idea on a computer. 
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “retrieving historical project data and evidence from project data on a storage unit” and “program instructions to retrieve historical participation data for each of a set of participants from a repository of historical data” is extra-solution activity. This type of pre-solution activity does not integrate the judicial exception into a practical application. 
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions,” is not sufficient to prove integration into a practical application. This is merely generally linking the use of the judicial exception to the process of “natural language processing.” This determination is supported by the finding that the specification, specifically paragraph [0018], merely recites “deep parsing in NLP” is utilized to perform the profiling. There is no 
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “selecting a task of a project plan managed by a project planning tool,” “identifying, by referencing commitment data of the project planning tool,” and “outputting, to the project planning tool, a recommendation to allocate the selected participant as a resource for the task of the specific type,” introduces another additional element for consideration. This additional element is nothing more than generally linking the use of the judicial exception to a particular technological environment. The “tool,” under considerations of the broadest reasonable interpretation, is nothing more than generally linking the use of the judicial exception to a software tool. There are no improvements to the tool, or to any other technology or technical field. 
Dependent claims 2-5, 7-11, and 15-17 further narrow the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application.
Dependent claim 18 introduces additional elements, which do not integrate the judicial exception into a practical application. The limitation of “wherein the computer usable code is stored in a computer readable storage device in a data processing system” is nothing but mere extra-solution activity. The extra-solution activity of storing the computer usable code is not sufficient to prove integration into a practical application. The limitation of “the computer usable code is transferred over a network from a remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Therefore, this limitation, when considered both individually and in combination with the other additional elements, is not sufficient to prove integration into a practical application. 
Dependent claim 19, similar to dependent claim 18, introduces additional elements, which do not integrate the judicial exception into a practical application. The limitation of “the computer usable code is stored in a computer readable storage device in a server data processing system” as drafted, is nothing but mere extra-solution activity. The extra-solution activity of storing the computer usable code is not sufficient to prove integration into a practical application. The limitation of “the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Therefore, this limitation, when considered both individually and in combination with the other additional elements, is not sufficient to prove integration into a practical application. 
Accordingly, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B:
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions,” is not anything significantly more. This is merely generally linking the use of the judicial exception to the process of “natural language processing.” This determination is supported by the finding that the specification, specifically paragraph [0018], merely recites “deep parsing in NLP” is utilized to perform the profiling. There is no improvement to the field of natural language processing because Applicant’s specification relies on a person having ordinary skill in the art to determine how to utilize natural language processing for the given abstract process.
Additionally regarding the independent claims, the claim 1 limitations (similarly recited in claims 14 and 20) of “selecting a task of a project plan managed by a project planning tool,” “identifying, by referencing commitment data of the project planning tool,” and “outputting, to the project planning tool, a recommendation to allocate the selected participant as a resource for the task of the specific type,” introduce another additional element for consideration. This additional element is nothing more than generally linking the use of the judicial exception to a particular technological environment. The “tools,” under considerations of the broadest reasonable interpretation, is nothing more than generally linking the use of the judicial exception to software tools. There are no improvements to the tool, or to any other technology or technical field. This type of generally linking is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The limitation of “retrieving historical project data and evidence from project data on a storage unit” and “program instructions to retrieve historical participation data for each of a set of participants from a repository of historical data” is extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and 
Dependent claims 2-5, 7-11, and 15-17 further narrow the abstract idea identified in the independent claim, which is not anything significantly more.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the dependent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding dependent claim 18, the limitation of “wherein the computer usable code is stored in a computer readable storage device in a data processing system” is nothing but mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Furthermore, the limitation of “the computer usable code is transferred over a network from a remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding dependent claim 19, similar to that of 18, the limitation of “the computer usable code is stored in a computer readable storage device in a server data processing system” as drafted, is nothing but mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory
Furthermore, the limitation of “the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Accordingly, the dependent claims do not contain anything significantly more than the judicial exception.
Accordingly, claims 1-5, 7-11, and 14-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Allowable Subject Matter
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 14 and 20), including: the amendments to the claims, in the context of the independent claims, which renders the claim combination not obvious. The closest prior art of the record discloses: Dezonno et al. (US 20040098274 A1) discloses constructing a prediction model using Bayesian interference that analyzes cadence and intensity metrics in order to result in an optimal probability of success for a user for a specific type of task. However, Dezonno does not disclose parsing, by natural language processing, social interactions of the historical participation data, producing cadence profiles, analyzing the originality of text, and causing a project planning tool to allocate the selected participant as the resource. Cases et al. (US 20090030927 A1) discloses constructing a prediction model of a probability of success for a task from a project plan, profiling participants, and allocating a participant as a resource for a task. However, Cases does not teach natural language processing, analyzing the originality of text, or producing an intensity profile. Grady Smith et al. (US 20170236081 A1) discloses profiling participants by paring social interactions using natural language processing, producing an intensity profile, and a final 
Therefore, the combination of the claim elements is rendered not obvious in view of the available field of prior art.
However, these claims are not in condition for allowance since they remain rejected under 35 USC 101, as set forth in the instant office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683